ACCEPTED
                                                                                               03-15-00127-CR
                                                                                                       4381100
                                                                                      THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                 m S T R I C T ATTORNEY'S OFFICE                                          3/5/2015 10:48:14 AM
                                                                                              JEFFREY D. KYLE
                        3 3 » & 424™ J u d i c i a l D i s t r i c t s                                  CLERK

                                         COUNTIES O F
                           BUVNCO • BUBNKrr • I X A N O • 8AM S A B A

                                  Wiley B. McAfee
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                       District Attorney             3/5/2015 10:48:14 AM
                                                                       JEFFREY D. KYLE
                                       March 05, 2015                        Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00127-CR; Aaron Joseph Hoes v. The State of Texas
         Appeal from Cause No. CR01167 in the 33rd District Court of Blanco County

Dear Mr. Kyle:

       Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co. llano.tx.us




                                                        Ggiyw^^Btmyard
                                                        Assistant District Attorney

cc:      Mr. Thomas M. Felps
         Attorney for Appellant
         via eServe and email




      811 Beny Street • P.O. Box 725 • Uano» Texas 78843 • 325-247-5755 * Fax 325-247-5274